Title: To George Washington from Colonel William Malcom, 11 October 1778
From: Malcom, William
To: Washington, George


          
            Sir
            Fort Clinton [West Point, N.Y.] Ocr 11th, 1778
          
          Captain Carter of the Train insisted on being Supplyed with Forage for his Riding horse, by the Quarter master whose refusal brought the matter to a Court martial.
          Inclosed are the proceedings, a Copy of the Arrestment, and of an order, which by reason of the Scarcity of Forage, I was oblidged to make Some time ago.
          I wish to know your Excellencys pleasure concerning Mr Chandonet by the bearer, because his Service is much wanted.
          We know of no Such Act of Congress at this post, as is refer’d to in the Arrest—if any Such exist, or any other late resolve or general  
            
            
            
            order that affects the duty of the Garrison, or the priviledges of the Army. I should be glad to be informed thereof. I have the Honor to be with great respect—Your Excellencys most obedient and very humble servant
          
            W. Malcom
          
        